Each alternative writ alleges facts that in law constitute intrastate and not interstate transportation. See Chicago, M. St. P. R. Co. v. State of Iowa, 233 U.S. 334, 34 Sup. Ct. Rep. 592; Standard Oil Co. v. Atlantic Coast Line R. Co., 6 Fed. Rep. (2nd Ser.) 911; affirmed C.C.A. April 14, 1926,12 F.2d 541; General Oil Co. v. Crain, 209 U.S. 211,28 Sup. Ct. Rep. 475; Gulf, C.  S. F. R. Co. v. State of Texas,204 U.S. 403, 27 Sup. Ct. Rep. 360; Pittsburg  S. Coal Co. v. Bates, 156 U.S. 577, 15 Sup. Ct. Rep. 415; Traffic Department, Goldsboro, N.C. Chamber of Commerce v. Atlantic Coast Line R. Co., 91 I.C.C. Rep. 315.
Each answer admits the formal parts of the alternative writ and states that the other allegations of the writ "are denied except as hereinafter admitted." The answers do not specifically deny the several allegations of the alternative writs and do not contradict or refute such allegations; but the answers in effect admit the allegations of the alternative writs relative to the nature of the shipments in controversy by stating facts that are consistent with such allegations showing the shipments in question to be intrastate and not interstate transportation. The answers aver conclusions that the shipments are interstate transportation, *Page 79 
but such conclusions are not supported by the facts averred in the answers. In moving for peremptory writs on the pleadings, the relators admit the truth of the well pleaded averment of facts that are contained in the answers, but do not admit asserted conclusions that are not sustained by facts stated in the answers. As each alternative writ contains sufficient allegations to support its command that the respondent shall apply intrastate rates to the shipments that are specified in each command, the peremptory writs should be issued unless the answers by positive, definite and adequate averments of fact, clearly show that such shipments are in fact and in law interstate transportation.
A return to a sufficient alternative writ of mandamus must state all facts relied upon by the respondent with such precision and certainty that the court may be fully advised of all the particulars necessary to enable it to pass upon the sufficiency of the return; and its statements cannot be supplemented by inference or intendment. Ray v. Wilson, 29 Fla. 342,10 South. Rep. 613.
Great strictness of pleading is required in returns which set up matter of confession and avoidance. State ex rel v. Mayor,22 Fla. 21, text 22.
A general denial in an answer in mandamus may be qualified or explained by the positive averments of the answer. State exrel. Knott v. Haskell, 72 Fla. 244, 72 South. Rep. 651. Denials must be single. 38 C. J. 887; 18 R. C. L. 345.
The alternative writs allege that the stated products owned by oil companies, are shipped from other states or countries, and are in greater part unloaded into permanent storage tanks or warehouses, owned and maintained by the oil companies at the Florida ports, where such products are held for sale and distribution by the oil companies; that the only known destination of said products at the *Page 80 
time of loading at points of origin and until after placement in such warehouses at the Florida ports, is the said Florida ports; and that portions of such products so placed in storage tanks and warehouses at said Florida points, are thereafter billed and shipped over respondents' lines to other points within the State as orders are received therefor from agents of the oil companies and from consumers. The answers do not specifically deny such allegations, but aver that the said products are pumped from steamers and barges through pipe lines direct into said tanks, and that such products taken from the tanks are transported by the respondent in tank cars owned or controlled by said oil companies, to points within the State to agents and customers of the oil companies.
Such averment of the answers do not negative the allegations of the alternative writs as to storage, holding for sale and distribution and as to billing and shipment to other points as orders are received therefor, which allegations show the essential nature of the shipments from the storage tanks or warehouses to other points within the State of Florida to be intrastate and not interstate transportation, the interstate or foreign transportation having ended when the products were unloaded into the permanent storage tanks or warehouses, not as a temporary rest or as a part of or an incident in continuous interstate movement, but for the owners' purposes of sale, distribution and shipment as they may determine.
The averments that such shipments are through movements from points of origin in other States through the Florida ports to various destinations in Florida; that the storage at the Florida ports is an incident in the movements from the refineries in other States and countries to the interior destinations within the State of Florida; and that throughout the entire course of transportation from points *Page 81 
of origin to destinations other than the Florida ports within the State of Florida, the traffic constitutes, in its essential character, interstate commerce; and other such averments, are conclusions not supported by definite averments of specific facts. Ray v. Wilson, 29 Fla. 342, 10 South. Rep. 613; 38 C. H. 887; 18 R. C. L. 351.
The pleadings show that petroleum products belonging to oil companies transported in the oil companies' tank steamers from other States and foreign countries, are transferred to storage tanks or warehouses owned and maintained by the oil companies at ports in the State of Florida, from which storage tanks or warehouses the products, as orders for portions thereof are received, are subsequently, at times and in quantities to meet the demands or orders of the owners' agents or customers, billed and shipped over respondents' rail lines to such agents or customers at other points in Florida. When the products are unloaded from the water transports into the storage tanks or warehouses of the owners at the Florida ports the movement in interstate or foreign commerce terminates. This is so because the pleadings disclose that such transfer from the owners' tank steamers to the owners' storage tanks or warehouses at the Florida ports, is not to conserve the products in interstate shipments and is not a part of or an incident in continuous movements from the ports of origin in other states or countries, through the Florida ports, to the owners' agents or customers at other points in Florida; and the pleadings further show that such transfer of the products from the owners' water transports to the owners' tanks or warehouses is for the purposes of storage and sale or distribution followed by billing and shipping over respondents' rail lines to other Florida points as the owners may determine upon orders to be thereafter received. If at any time before the products are unloaded into the *Page 82 
owners' storage tanks or warehouses at the Florida ports, further shipments be contemplated, such subsequent shipments are not a continuation of the original interstate movement, but an independent movement for distribution as orders are received.
It does not appear that before or during the interstate movement or before being placed in the owners' storage tanks or warehouses at the Florida ports, any definite quantity of the products was intended to go in continuous movement to particular agents or customers of the owners, or to any particular points beyond the ports of entry in Florida.
It appears from the pleadings that the interstate movement ceases when the products are put into the owners' tanks or warehouses at the Florida ports for storage and subsequent sale or distribution and shipment as the owner may determine, upon orders thereafter received from the owners' agents and customers, and that the shipments referred to in the commands of the alternative writs as being from the owners' tanks or warehouses at the Florida ports to the owners' agents or customers at other points within the State of Florida, constitute intrastate and not interstate transportation. The answer is not sufficient as a defense to the issuance of a peremptory writ. 18 R. C. L. 351; 38 C. J. 899. See People's Natural Gas Co. v. Public Service Commission of Pennsylvania, U.S. ___, 46 Sup. Ct. Rep. 371.
  BROWN, C. J., AND TERRELL AND STRUM, J. J., concur. *Page 83